Citation Nr: 1401825	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-18 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for degenerative disc disease of the cervical spine.

2.  Entitlement to a separate compensable evaluation for radiculopathy, right upper extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel
 



INTRODUCTION

The Veteran served on active duty from July 1980 to January 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDINGS OF FACT

1.  The Veteran's cervical spine disability has not manifested with unfavorable ankylosis or incapacitating episodes due to intervertebral disc syndrome (IVDS).

2.  The Veteran's cervical spine disability manifests with no more than mild neurological impairment of the radial nerve, right upper extremity. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2013).

2.  The criteria for a separate rating of 20 percent rating for mild neurologic impairment of the right upper extremity have been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.7, 4.14, 4.124a, DC 8514 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A March 2010 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of his service-connected disabilities on daily life and occupational functioning.  

To the extent that the VCAA notice letter came after the initial adjudication of the claim, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claim was readjudicated, as evidenced by the supplemental statement of the case, dated in November 2011.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any outstanding private or VA treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted in June 2008, October 2009, April 2010, and March 2011.  The Veteran's representative contends that these examinations were inadequate for rating purposes because the examiner did not indicate the degree at which pain affects range of motion.  

While the VA examination reports in question do not indicate the degree at which pain affects range of motion, they are adequate to determine whether the Veteran is entitled to a disability rating in excess of 30 percent for a cervical spine disability.  The criteria for a rating in excess of 30 percent for a cervical spine disability require evidence of ankylosis.  This may be shown without regard to the specific degree at which the Veteran experiences pain.  As all four of the VA examination reports in question show that there is no evidence of ankylosis of the spine, the record contains sufficient medical evidence upon which a decision may be based.  

In a statement submitted in April 2012, the Veteran's representative asserted that the Veteran's disability had worsened since the examination in April 2010.  To this end, the Board notes that the Veteran was afforded a new examination in March 2011, and has not alleged that his disability has worsened since this most recent examination.  Accordingly, a remand for a new examination is not needed.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Sanders, 129 S. Ct. 1696.

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  Any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must evaluate the medical evidence of record since the filing of the claim for an increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).
 
Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Consideration of any associated radicular pain in the upper extremities is inherent in the evaluation of the claim on appeal for an increased rating for a cervical spine disability.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

Intervertebral disc syndrome is rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating Intervertebral Disc Syndrome), whichever method results in the higher rating. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243. 

Note 1: For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran's cervical spine disability is currently rated at 30 percent pursuant to 38 C.F.R. § 4.71a, DC 5243.

To merit a disability rating of 40 percent, the next highest possible rating, requires unfavorable ankylosis of the spine.

VA examination reports dated in June 2008, October 2009, April 2010, and March 2011 show the Veteran has no ankylosis of the cervical spine, unfavorable or favorable.  For this reason, the criteria for a rating in excess of 30 percent are not met under the general formula.  Furthermore, because the 30 percent evaluation is the maximum for limitation of motion without ankylosis, DeLuca consideration is not warranted.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

As for objective neurologic abnormalities, the Veteran has separate ratings for radiculopathy which are addressed below.

Alternately, a showing of IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent rating.  There is no evidence of physician-prescribed bed rest for a period of at least 4 weeks at any time during the appeal period.  Accordingly, a higher rating may not be assigned under DC 5243 on the basis of incapacitating episodes. 

The preponderance of the evidence is against the claim for a rating in excess of 30 percent for degenerative disc disease of the cervical spine; there is no doubt to be resolved; and a rating in excess of 30 percent for degenerative disc disease of the cervical spine is not warranted.

Radiculopathy of the Right and Left Upper Extremities

The rating schedule also provides guidance for separately rating neurologic impairment.  See Note (1) of the General Rating Formula of Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a. 

Diagnostic Code 8514 provides ratings for incomplete and total paralysis of the musculospiral nerve (radial nerve).  Diagnostic Code 8514 provides that mild incomplete paralysis is rated 20 percent disabling on the major side; moderate incomplete paralysis is rated 30 percent disabling on the major side; and severe incomplete paralysis is rated 50 percent disabling on the major side.  Complete paralysis of the musculospiral nerve, with major limb for drop of the hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger, or where the patient cannot extend the hand at the wrist, extend the proximal phalanges of the fingers, extend the thumb, or make lateral movement of the wrist, or where there is supination of the hand, weakened extension and flexion of the elbow, or where loss of synergetic motion of extensors seriously impairs the hand grip, or where total paralysis of the triceps occurs only as the greatest rarity, is rated 70 percent disabling on the major side.  See 38 C.F.R. § 4.124a, DC 8514. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

The Veteran is already in receipt of a separate 20 percent rating for radiculopathy of the left upper extremity.  

Throughout the appeal, the Veteran has reported symptoms of involuntary twitching, muscle spasms, and tingling in his right arm.

At the VA examination in June 2008, the Veteran reported the history of his neck injury included sudden severe pain in his right arm, with triceps weakness lasting one year.  He reported progressive symptoms with paresthesias in his right upper extremity.  The Veteran reported his current symptoms included intermittent numbness and tingling of his right thumb, index, and long fingers.  He also noted a twitch in the right bicep.  Objectively, the motor examination was normal.  On sensory examination, sensation was decreased to pain (pinprick) and light touch of the bilateral finger tips.  Vibration and position sense were normal.  The reflex examination revealed hypoactive (1+) reflexes in the bilateral biceps, triceps, and brachioradialis.  The examiner noted that an electromyelography study (EMG) conducted in November 2006 showed findings compatible with, but not indicative of, a right C7 radiculopathy of mild severity.  The examiner's diagnosis was bilateral C7 radiculopathy of mild severity associated with degenerative disc disease cervical spine.

An October 2009 VA examination report shows sensory and reflex examinations were normal.  An April 2010 VA examination report shows that the Veteran's motor and sensory examinations were clinically normal, except that there was decreased pain and light touch of the bilateral fingertips.

At a VA examination in March 2011, the Veteran reported right arm pain.  The examiner noted that the Veteran is right hand dominant.  Objectively, his reflexes were normal and no muscle atrophy was present.  The sensory examination was also normal.  Following the claim file review and clinical evaluation, the examiner's diagnosis was cervical spine degenerative disc disease with right upper extremity radiculopathy C6/7.

The evidence supports a finding that the Veteran suffers with, at most, mild incomplete paralysis of the radial nerve of the right upper extremity warranting no more than a separate 20 percent rating throughout the entire appeal.   

A higher rating is not warranted as the objective clinical findings regarding radiculopathy are not of moderate severity.  The VA examiners have determined that the right upper extremity radiculopathy is of no more than mild severity.  Furthermore, the objective neurologic findings do not reflect more serious neurologic impairment, such as atrophy, absent sensation, hand or finger drop, or any significant muscle or motor weakness.  Therefore, a 20 percent rating, and no more, is warranted.  38 C.F.R. § 4.124a, DC 8514; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration and TDIU

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Neither the first nor second Thun element is satisfied here.  The Veteran's degenerative disc disease of the cervical spine is primarily productive of pain, limited motion, and neurologic abnormalities involving the upper extremities.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the cervical spine provide disability ratings on the basis of limitation of motion or ankylosis, incapacitating episodes and neurologic impairment.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 and 5242 (providing ratings on the basis of ankylosis and limited motion); Diagnostic Code 5243(providing ratings on the basis of incapacitating episodes due to IVDS); and Diagnostic Code 8514 (providing ratings on the basis of incomplete or complete paralysis of the radial nerve). 

Moreover, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the ways in which the rating schedule contemplates the Veteran's disability, the Board concludes that the schedular rating criteria reasonably describe the Veteran's service-connected degenerative disc disease of the cervical spine.  In short, there is nothing exceptional or unusual about this disorder because the respective rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

With respect to the second Thun element, there is no evidence of frequent hospitalization or marked interference with employment caused by this disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.   

The Veteran is currently employed as a police officer.  He has not expressly raised and the record does not reasonably raise a claim for a total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 30 percent for degenerative disc disease of the cervical spine is denied.

Subject to the law and regulations governing payment of monetary benefits, a separate 20 percent disability rating for right upper extremity radiculopathy is granted.



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


